--------------------------------------------------------------------------------

EXHIBIT 10.2
 
CORE AMENDMENT NO. 4
TO
VENDOR AGREEMENT


THIS CORE AMENDMENT NO. 4 to VENDOR  AGREEMENT (this “Amendment”) is dated the
31st day of May, 2011 (the “Effective Date”), and is attached to and made part
of the Vendor Agreement dated March 31, 2009, (the “Vendor Agreement”), by and
between AutoZone Parts, Inc. (“AutoZone”) and Motorcar Parts of America, Inc.
(“MPA” or “Vendor”), and is likewise incorporated in and made a part of any
subsequent amendment to the Vendor Agreement or superceding vendor agreement
between Vendor and AutoZone. All capitalized terms not defined herein shall have
the meanings ascribed to them in the Vendor Agreement.


1.             The parties hereby agree that the Vendor Agreement is hereby
modified as follows:
 
(a)            On each [*] during the term of this Amendment, MPA agrees to
purchase and pay to the order of AutoZone approximately [*] (each a “[*]”) of
starter and alternator cores (the “Cores”) from AutoZone, as selected by
AutoZone and MPA.  The Cores to be purchased on [*], together with the
applicable core values, are identified on Exhibit A of this Amendment.
 



(b)            The parties will agree on the amount of each [*] no later than
[*] of each year during the term of this Amendment.  With respect to every [*]
beginning [*] and ending [*], Vendor shall propose a list of Cores to be
purchased on the payment dates indicated immediately below and which list shall
be finalized in discussions between AutoZone and Vendor, provided that the final
selction of Cores to be purchased will be determined by AutoZone, however, in
the event the parties cannot agree on a list of Cores for the relevant payment
date.
 
(c)            Notwithstanding the foregoing, during the term of this Amedment
and for so long as no Event of Default (as defined below) exists hereunder,
AutoZone hereby agrees to take payment from MPA for the [*] in the form of [*]
credits for the [*] commencing on [*] and continuing as follows:
       
Date
Credit Amount
 
Date
Credit Amount
[*]
[*]
 
[*]
[*]
     
Total
[*]



Any adjustment necessary to reflect the actual amount of each [*] shall be
reflected in the following [*] or in the [*] if not adjusted sooner. These
credits shall be credited against Vendor invoices for purchases by AutoZone and
its subsidiaries and affiliates.  MPA shall issue all applicable credits for
each [*] to AutoZone no later than [*] each year during the term of this
Amendment. AutoZone shall be entitled to offset all or a portion of the balance
of each [*] which is payable and due against amounts AutoZone owes to Vendor at
any time in accordance with the terms of the Vendor Agreement.
 
Page  of 1 of 5
 
This document contains confidential information of AutoZone Parts, Inc. and
shall be governed by the Confidentiality
Agreement entered into between the parties.


[*] = CONFIDENTIAL TREATMENT REQUESTED. THE OMITTED MATERIAL HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 

--------------------------------------------------------------------------------

 
 
(d)            Should Vendor fail to make any payment set forth above, MPA
agrees that AutoZone shall be entitled to seek all remedies available at law or
equity in order to enforce the payment of this obligation in order to satisfy
the underlying indebtedness.


(e)            Any remedy of AutoZone upon default of MPA shall be cumulative
and not exclusive and choice of remedy shall be at the sole election of
AutoZone.  MPA agrees to pay all costs of collection, including reasonable
attorney's fees, whether or not any suit, civil action, or other proceeding at
law or in equity, is commenced. MPA waives demand, presentment for payment,
protest and notice of protest and nonpayment of any amount due under this
Amendment and expressly agrees to remain bound for the payment of each [*] due
and other sums provided for by the terms of this Amendment, notwithstanding any
extension or extensions of the time of, or for the payment of, each [*].


2.
(a)            Commencing on the Effective Date and continuing during the term
of this Amendment, AutoZone hereby appoints MPA, and MPA hereby accepts such
appointment, as the exclusive supplier for the following starters and
alternators in the indicated United States Distribution Centers (“DC”) only:



AutoZone DC
Items MPA will supply exclusively
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]



(b)           AutoZone segments its offerings of its private label starters and
alternators as good, better and best.  AutoZone and MPA agree that MPA shall be
the exclusive supplier of AutoZone’s private label starters and alternators in
each of the [*] segments and categories in the DCs to the extent as described
above, throughout the term of this Amendment.   Further, MPA shall have [*] to
the extent described above during the term of this Amendment.


3.           In addition to any other rights it may have under this Amendment,
AutoZone shall have the option to (i) [*] of this Amendment and/or (ii) [*] in
the event [*] after receipt of written notice thereof from AutoZone:
 

 
(a)
MPA fails to maintain a running fill rate of at least [*] on a rolling [*]
basis.  In calculating the running fill rate for purposes of the preceding
sentence, the parties will not take into account (i) FOG, and (ii) the addition
of new part numbers added during such [*] period.  The fill rate shall be
calculated as follows:

 
Page  of 2 of 5
 
This document contains confidential information of AutoZone Parts, Inc. and
shall be governed by the Confidentiality
Agreement entered into between the parties.


[*] = CONFIDENTIAL TREATMENT REQUESTED. THE OMITTED MATERIAL HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 

--------------------------------------------------------------------------------

 
 

Actual product delivered during relevant [*] period  * 100% Product ordered
during relevant [*] period

                                                                      
 
(b)
The rolling [*] damaged return rate for the entire product line manufactured and
supplied by MPA to AutoZone under the Agreement exceeds the damaged return rate
for the same period in the preceding year for the entire product line by at
least [*]. These return rates will be generated by AutoZone’s systems.  This
excludes damaged return rate increases caused by (i) seasonality, (ii) decreases
in sales volume, or (iii) material changes in AutoZone’s business practices.



 
(c)
MPA fails to [*] pursuant to this Amendment.



 
(d)
The occurrence of an Event of Default as defined below.



4.           The occurrence of any of the following shall be an “Event of
Default” hereunder:


 
(i)
MPA breaches the terms of this Amendment or the Vendor Agreement and fails to
cure the same within any applicable cure period;

 
(ii)
MPA is or becomes the subject of any bankruptcy, insolvency, reorganization or
appointment of receiver petition or proceeding (whether voluntary or
involuntary) and such petition or proceeding is not dismissed within 30 days of
the commencement of the same; or



 
(iii)
MPA admits in writing insolvency or the inability to pay its debts generally as
they become due.


5.           The term of this Amendment shall commence on May 31, 2011, and
shall continue until March 31, 2014, unless sooner terminated in accordance with
the terms of this Amendment.  This Amendment shall automatically terminate upon
the termination of the Vendor Agreement.  The parties may agree in writing to
extend the term of this Amendment.


6.           In the event that this Amendment or the Vendor Agreement is
terminated for any reason at any time before the then outstanding and due [*]
have been fully paid to AutoZone, then MPA shall immediately pay the outstanding
balance of the then outstanding and due [*] to AutoZone which AutoZone may
immediately deduct from any invoices being held back by AutoZone, or its
subsidiaries or affiliates.
 
7.           This Amendment and the Vendor Agreement shall inure to the benefit
of and be binding upon each of the parties and their respective successors and
assigns, but neither the rights nor the duties of either party under this
Amendment may be voluntarily assigned or delegated without the prior written
consent of the other party, which shall not be unreasonably withheld, except
that each party may assign all or any part of its rights and delegate its duties
under this Amendment to a wholly-owned subsidiary or affiliate.
 
Page  of 3 of 5
 
This document contains confidential information of AutoZone Parts, Inc. and
shall be governed by the Confidentiality
Agreement entered into between the parties.


[*] = CONFIDENTIAL TREATMENT REQUESTED. THE OMITTED MATERIAL HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 

--------------------------------------------------------------------------------

 
 
8.           Each of Vendor and AutoZone agrees that it shall maintain the
existence of this Amendment and any discussions relating hereto, as well as all
of the terms and conditions hereof, strictly confidential and that each will use
the same degree of care in maintaining such confidence as it uses to hold its
own confidential information confidential, except as ordered by a court or as
required by governmental regulation, including the rules and regulations of the
Securities and Exchange Commission.


9.           Each of Vendor and AutoZone warrants that this Amendment has been
duly authorized by it and executed by a duly authorized officer thereof and that
this Amendment does not violate or conflict with any existing agreements or laws
applicable to it.


10.           This Amendment shall take precedence in the event any terms and
conditions of the Vendor Agreement conflicts herewith.  Except as provided
herein, all other terms and conditions of the Vendor Agreement shall remain in
full force and effect and are hereby ratified and confirmed.


           IN WITNESS WHEREOF, the parties have caused this Amendment to be duly
executed as of the 31st day of May, 2011.
 

AUTOZONE PARTS, INC.   MOTORCAR PARTS OF AMERICA, INC.          
By:
 [*]    
By:
 /s/ Selwyn Joffe   Name:  [*]    Name:  Selwyn Joffe Title:   [*]    Title:
 Chairman, President & CEO    Date:      Date:                        By:   [*]
      Name:  [*]        Title:   [*]        Date:        

 
Page  of 4 of 5
 
This document contains confidential information of AutoZone Parts, Inc. and
shall be governed by the Confidentiality
Agreement entered into between the parties.


[*] = CONFIDENTIAL TREATMENT REQUESTED. THE OMITTED MATERIAL HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A


Cores being [*] on June 1, 2011
 
Item
Part Number
Product Dec
Total Inv
Current Core Cost
New Core Cost
Amount to be [*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]

 
Page  of 5 of 5
 
This document contains confidential information of AutoZone Parts, Inc. and
shall be governed by the Confidentiality
Agreement entered into between the parties.


[*] = CONFIDENTIAL TREATMENT REQUESTED. THE OMITTED MATERIAL HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 

--------------------------------------------------------------------------------